16-3518
     Diarra v. Sessions
                                                                                   BIA
                                                                            Schoppert, IJ
                                                                           A205 016 867
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 1st day of March, two thousand eighteen.
 5
 6   PRESENT:
 7            GUIDO CALABRESI,
 8            REENA RAGGI,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   ALY DIARRA,
14            Petitioner,
15
16                        v.                                     16-3518
17                                                               NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                      Gary J. Yerman, New York, NY.
24
25   FOR RESPONDENT:                      Chad A. Readler, Acting Assistant
26                                        Attorney General; Benjamin Mark
27                                        Moss, Trial Attorney; Timothy Bo
28                                        Stanton, Trial Attorney, Office of
29                                        Immigration Litigation, United
30                                        States Department of Justice,
31                                        Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner Aly Diarra, a native and citizen of Mali,

6    seeks review of a September 22, 2016, decision of the BIA

7    affirming a July 17, 2015, decision of an Immigration Judge

8    (“IJ”) denying Diarra’s application for asylum, withholding

9    of removal, and relief under the Convention Against Torture

10   (“CAT”).   In re Aly Diarra, No. A 205 016 867 (B.I.A. Sept.

11   22, 2016), aff’g No. A 205 016 867(Immig. Ct. N.Y. City July

12   17, 2015).    We assume the parties’ familiarity with the

13   underlying facts and procedural history in this case.

14       We have reviewed the IJ’s decision as modified by the

15   BIA, i.e., minus the corroboration ruling on which the BIA

16   declined to rely.    See Xue Hong Yang v. U.S. Dep’t of

17   Justice, 426 F.3d 520, 522 (2d Cir. 2005).   The applicable

18   standards of review are well established.    See 8 U.S.C.

19   § 1252(b)(4); Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d

20   Cir. 2009).

21       To obtain asylum, Diarra had the burden to establish past

22   persecution or an objectively reasonable well-founded fear of

23   future persecution.    8 U.S.C. § 1158(b)(1)(B)(i); 8 C.F.R.
                                   2
1    § 1208.13(a), (b); Paul v. Gonzales, 444 F.3d 148, 154 (2d

2    Cir. 2006).     “[P]ersecution is the infliction of suffering

3    or harm upon those who differ on the basis of a protected

4    statutory ground.”    Ivanishvili v. U.S. Dep’t of Justice, 433

5    F.3d 332, 341 (2d Cir. 2006).     Diarra did not address past

6    persecution in his brief, stating incorrectly that the agency

7    assumed that Diarra met his burden.   Because he did not argue

8    that he established past persecution, he has waived the issue.

9    Norton v. Sam’s Club, 145 F.3d 114, 117 (2d Cir. 1998)

10   (“Issues not sufficiently argued in the briefs are considered

11   waived and normally will not be addressed on appeal.”).      In

12   any event, the agency did not err: Diarra’s only evidence of

13   past persecution was the visit from armed soldiers while he

14   was not home and the implied threat that they wanted to kill

15   him.    Such a threat does not alone constitute persecution.

16   See Huo Qiang Chen v. Holder, 773 F.3d 396, 406 (2d Cir.

17   2014); Gui Ci Pan v. U.S. Att’y General, 449 F.3d 408, 412-

18   13 (2d Cir. 2006).

19          Because Diarra failed to establish past persecution, he

20   had to demonstrate a well-founded fear of future

21   persecution.    Hongsheng Leng v. Mukasey, 528 F.3d 135, 140

22   (2d Cir. 2008); 8 U.S.C. § 1101(a)(42); 8 C.F.R.

23   § 1208.13(a), (b).    A fear of future persecution must be
                                     3
1    “objectively reasonable” with “solid support in the

2    record.”    Jian Xing Huang v. U.S. INS, 421 F.3d 125, 128-29

3    (2d Cir. 2005).   Applicants can either “provide evidence

4    that there is a reasonable possibility [they] will be

5    singled out for persecution” or show “that there is a

6    pattern or practice in [their] country of nationality . . .

7    of persecution of a group of persons similarly situated to

8    the applicant.”    See Lianping Li v. Lynch, 839 F.3d 144,

9    150 (2d Cir. 2016) (quoting 8 C.F.R.

10   § 1208.13(b)(2)(iii)(A) (alteration in original)).

11       The agency reasonably found that Diarra’s fear of

12   persecution from the armed soldiers who came to his home

13   was not objectively reasonable as their leader was arrested

14   and the democratic government restored in 2013.   Diarra

15   argues that the coup leader could still direct his soldiers

16   from prison, but he presented no evidence to support this

17   theory.    See Jian Xing Huang, 421 F.3d at 129 (explaining

18   that alleged fear must have “solid support in the record”).

19   Diarra also points to instances of politically motivated

20   disappearances and violence against people with ties to the

21   pre-coup government, but the individuals responsible for

22   those incidents have been arrested.    Though the State

23   Department report notes politically motivated
                                   4
 1   disappearances and violence, there is no evidence that

 2   government contractors like Diarra are targeted.    Finally,

 3   Diarra argues that his fear of persecution is objectively

 4   reasonable because of ongoing conflict and human rights

 5   abuses in Mali.   But general conditions of crime and

 6   violence “do[] not lend support to an asylum claim,” which

 7   requires persecution on account of an enumerated protected

 8   ground.   Melgar de Torres v. Reno, 191 F.3d 307, 314 (2d

 9   Cir. 1999).

10       The agency also reasonably found that Diarra could not

11   establish a well-founded fear of future persecution based on

12   the threat of FGM to his daughters.     An applicant may not

13   claim persecution “based solely on harm that was inflicted on

14   a family member . . . because an applicant must rely upon

15   harm the applicant has suffered individually.”     Tao Jiang v.

16   Gonzales, 500 F.3d 137, 141 (2d Cir. 2007).      Diarra argues

17   otherwise, relying on a Ninth Circuit case, Sumolang v.

18   Holder.   But that case is distinguishable because the Ninth

19   Circuit ruled that “harm to a child can amount to persecution

20   of [the] parent,” only when it is “directed against the parent

21   ‘on account of’ or ‘because of’ the parent’s” protected

22   characteristic.   723 F.3d 1080, 1084 (9th Cir. 2013).   Diarra

23   testified that his daughters were in danger of FGM because of
                                   5
1    societal custom in Mali, not because anyone sought to target

2    him based on a protected characteristic.    The agency thus did

3    not err in concluding that Diarra had not shown an objectively

4    reasonable fear of future persecution based on the threat of

5    FGM.

6           Because Diarra has not shown the objectively reasonable

7    fear of persecution needed to make out an asylum claim, he

8    has not met the higher standard required to succeed on his

9    claims for withholding of removal and CAT relief.    See Lecaj

10   v. Holder, 616 F.3d 111, 119-20 (2d Cir. 2010).

11          For the foregoing reasons, the petition for review is

12   DENIED.    As we have completed our review, any stay of removal

13   that the Court previously granted in this petition is VACATED,

14   and any pending motion for a stay of removal in this petition

15   is DISMISSED as moot.    Any pending request for oral argument

16   in this petition is DENIED in accordance with Federal Rule of

17   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

18   34.1(b).

19                       FOR THE COURT:
20                       Catherine O’Hagan Wolfe, Clerk of Court
21




                                    6